Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00652-CV

                           IN THE INTEREST OF J.T., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01089
                          Honorable Renée Yanta, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED January 9, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice